Citation Nr: 1114623	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-04 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with panic disorder, prior to July 15, 2009

Entitlement to a disability rating in excess of 70 percent for PTSD with panic disorder from July 15, 2009.

Entitlement to an award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to July 15, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran withdrew his appeal for entitlement to a disability rating in excess 50 percent for PTSD with panic disorder, prior to July 15, 2009.  

2.  The Veteran withdrew his appeal for entitlement to a disability rating in excess of 70 percent for PTSD with panic disorder from July 15, 2009.

2.  The Veteran withdrew his appeal for entitlement to an award of a TDIU, prior July 15, 2009.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a disability rating in excess of 50 percent for PTSD with panic disorder, prior to July 15, 2009, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a disability rating in excess of 70 percent for PTSD with panic disorder, from July 15, 2009, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to an award of a TDIU, prior to July 15, 2009, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).

In a March 2011 Statement, the Veteran indicated he wished to withdraw his appeal, as he was satisfied with the RO's October 2009 rating decision whereby the Veteran's disability rating for PTSD with panic disorder was increased from 50 to 70 percent, effective July 15, 2009, and where also the Veteran was awarded a TDIU, effective July 15, 2009.  Therefore, the Board finds that the appeal for these claims has been withdrawn.  38 C.F.R. § 20.204.  

As the Veteran has withdrawn his appeal as to the issues of entitlement to a disability rating in excess of 50 prior to July 15, 2009, and in excess of 70 percent from July 15, 2009, for PTSD with panic disorder and entitlement to an award of a TDIU prior to July 15, 2009, there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  Therefore, the Board has no jurisdiction to review these issues.  Accordingly, the issues of entitlement to a disability rating in excess of 50 prior to July 15, 2009, and in excess of 70 percent from July 15, 2009, for PTSD with panic disorder, and entitlement to an award of a TDIU prior to July 15, 2009, are dismissed.


ORDER

The appeal of a disability rating in excess of 50 percent for PTSD with panic disorder, prior to July 15, 2009, is dismissed.

The appeal for a disability rating in excess of 70 percent for PTSD with panic disorder from July 15, 2009, is dismissed.

The appeal for an award of a TDIU, prior to July 15, 2009, is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


